Judgment and order affirmed, with costs. No opinion. Present — Clarke, P. J., Laughlin, Smith, Merrell and Greenbaum, JJ. Merrell, J., dissenting upon the ground that the trial court erred in admitting testimony as to the falling market as proof of motive on defendant’s part in rejecting the merchandise, said testimony being irrelevant to the issue as to the condition of said merchandise; also, upon the ground that the trial court erred in the admission of testimony offered by the plaintiffs as to an attempted modification and cancellation of the contract between the parties, said testimony being irrelevant upon any issue herein.